     Case 3:20-cv-00471-JAH-LL Document 5 Filed 07/13/20 PageID.26 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Shawn Albin,
                                                            Civil Action No. 20-cv-00471-JAH-LL

                                               Plaintiff,
                                        V.
R.J. Donovan, State Prison; San Diego                        JUDGMENT IN A CIVIL CASE
Jail, County Jail;


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court denies Plaintiff’s Motion to Proceed IFP as barred by 28 U.S.C. Section 1915(g) and
certifies that an IFP appeal from this Order would be frivolous pursuant to 28 U.S.C. Section 1915(a)
(3).




Date:          7/13/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ T. Ferris
                                                                                      T. Ferris, Deputy
